This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-38339

U.S. BANK NATIONAL ASSOCIATION,

       Plaintiff-Appellee,

v.

JULIE ANN ANDERSON,

       Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
Bryan Biedscheid, District Judge
Sarah M. Singleton, District Judge, Pro Tem

McCarthy & Holthus, LLP
Jason Bousliman
Albuquerque, NM

for Appellee

Garner Law Firm
N. Ana Garner
Santa Fe, NM

for Appellant

                               MEMORANDUM OPINION

HENDERSON, Judge.

{1}     Defendant Julie Anderson appeals from the district court’s order granting partial
summary judgment and default foreclosure of her residence in favor of Plaintiff U.S.
Bank National Association, and its denial of her motion for reconsideration. Defendant
contends that the district court erred in granting partial summary judgment in favor of
Plaintiff, and denying her motion for reconsideration, because she presented evidence
of a genuine dispute over Plaintiff’s standing to foreclose. We affirm.
{2}    Because this non-precedential memorandum opinion is issued solely for the
benefit of the parties, we do not provide a general background of the case.

DISCUSSION

I.     Standard of Review

{3}      The party moving for summary judgment “need only make a prima facie showing
that [it] is entitled to summary judgment.” PNC Mortg. v. Romero, 2016-NMCA-064, ¶
17, 377 P.3d 461. “Upon the movant making a prima facie showing, the burden shifts to
the party opposing the motion to demonstrate the existence of specific evidentiary facts
which would require trial on the merits.” Id. “Where the facts are not disputed and only
the legal effect of the facts remains to be determined, summary judgment is
appropriate.” Carrillo v. My Way Holdings, LLC, 2017-NMCA-024, ¶ 24, 389 P.3d 1087.
We review the grant of a motion for summary judgment de novo. HSBC Bank, USA Nat’l
Ass’n v. Wiles, 2020-NMCA-035, ¶ 8, 468 P.3d 922, cert. denied, (S-1-SC-38290). “On
appeal from the grant of summary judgment, we ordinarily review the whole record in
the light most favorable to the party opposing summary judgment to determine if there is
any evidence that places a genuine issue of material fact in dispute.” Id. (internal
quotation marks and citation omitted)

II.    Holder of the Note

{4}     Defendant acknowledges that Plaintiff appears to have met its prima facie burden
of establishing standing by attaching a promissory note to the Complaint, but argues
that when she presented evidence attacking the presumption, Plaintiff did not rebut the
evidence and failed to establish standing. In support on appeal, Defendant first asserts
that the promissory note she signed on her residence was owned by a securitized trust
at the time Plaintiff filed its complaint, “and the proper plaintiff [in this suit] should have
been a trustee of the trust, not an individual bank as named.”

{5}     Our Supreme Court set forth the standing requirements in foreclosure cases in
Bank of New York v. Romero, 2014-NMSC-007, 320 P.3d 1. “Romero established that
standing is to be determined as of the commencement of the suit.” Wiles, 2020-NMCA-
035, ¶ 9 (alterations, internal quotation marks, and citation omitted). To establish
standing, the foreclosing party “must demonstrate that it had the right to enforce the
note and the right to foreclose the mortgage at the time the foreclosure suit was filed.”
PNC Mortg., 2016-NMCA-064, ¶ 19 (alteration, internal quotation marks, and citation
omitted). “With respect to the promissory note, the foreclosing party must demonstrate
that, at the time it filed suit, it either (1) had physical possession of the note indorsed to
it or indorsed in blank or (2) received the note with the right to enforcement, as required
by the [Uniform Commercial Code].” Wiles, 2020-NMCA-035, ¶ 9 (omission, internal
quotation marks, and citation omitted). Finally, our Supreme Court has held that a
foreclosing party who presents “a note indorsed in blank with its initial complaint, [is]
entitled to a presumption that it could enforce the note at the time of filing and thereby
establish[es] standing.” Deutsche Bank Nat’l Trust Co. v. Johnson, 2016-NMSC-013, ¶
25, 369 P.3d 1046.

{6}     In this case, Plaintiff attached to its complaint a copy of a promissory note
indorsed in blank, apparently signed by Defendant. Plaintiff therefore established a
prima facie case of standing to enforce the note. Defendant cites no authority from any
jurisdiction supporting the proposition that Plaintiff was required to present rebuttal
evidence in response to a showing that the note was owned by a securitized trust to
maintain its presumption of standing. See generally Rule 12-318(A)(4) NMRA (“The
brief in chief of the appellant . . . shall contain . . . an argument which, with respect to
each issue presented . . . citations to authorities . . . relied on.”). Regardless, our review
of New Mexico case law explicitly reflects that “the existence of a securitized trust does
not automatically prohibit a party other than the trust from having a right to enforce a
note.” PNC Mortg., 2016-NMCA-064, ¶ 35; See also id. ¶ 19 n.3 (“The proper inquiry is
therefore whether said party is the holder, not the owner.”).

{7}     Defendant’s evidence that the note was owned by a securitized trust does not
affect the presumption that Plaintiff has standing to foreclose. As such, the evidence of
the securitized trust fails to create a genuine dispute of material fact to preclude
summary judgment.

III.   Originality of the Note

{8}    Defendant’s second argument attacking Plaintiff’s standing is that there is a
genuine issue of material fact as to whether the note Plaintiff attached to its complaint
was the original. Defendant submitted an affidavit stating that she signed refinance loan
papers on February 23, 2005, and the color of ink used to sign those papers differ from
the note presented to the district court by the Plaintiff. Defendant also submitted an
affidavit from an independent document examination consultant, stating that the note
attached to Plaintiff’s complaint was not an original document because it was signed in
“reddish gray ink” and lacked “visual or tactile and microscopic evidence of ballpoint pen
features.” Defendant argues that this evidence attacking the authenticity of the note
creates a genuine issue of material fact, and summary judgment should have been
denied. We disagree.

{9}     The district court granted partial summary judgment on the basis that there was
no issue of material fact with regard to the note attached to Plaintiff’s complaint because
(1) the attached note was a copy of the original note that was presented to the district
court and (2) Defendant admitted in her answer to Plaintiff’s allegation in its complaint
that “[o]n February 22, 2005, . . . Defendant . . . made and delivered a mortgage note”
attached to the complaint.

{10} Upon review of the record, we conclude that Defendant did not meet her burden
of presenting a genuine issue of material fact over the authenticity of Plaintiff’s original
promissory note. See Associated Home & RV Sales, Inc. v. Bank of Belen, 2013-
NMCA-018, ¶ 29, 294 P.3d 1276 (“A party opposing a motion for summary judgment
must make an affirmative showing by affidavit or other admissible evidence that there is
a genuine issue of material fact once a prima facie showing is made by the movant”
(internal quotation marks and citation omitted)). Under Rule 11-902(9) NMRA,
commercial paper such as the note at issue is self-authenticating when it is signed.
Further, “Pursuant to the [Uniform Commercial Code, the defendant’s] signature in the
indorsement on the note is presumed valid until and unless [the d]efendant introduces
evidence that would support a finding that the signature is forged or unauthorized.”
Bank of N.Y. Mellon v. Luu, 2019-NMCA-053, ¶ 22, 448 P.3d 625. Mere speculation
and inferences are not enough to rebut the presumption of validity. See id. ¶¶ 23, 26
(determining that the defendant’s implication that her signature was mechanically
applied to a note was insufficient to rebut the presumption of validity).

{11} Plaintiff does not dispute that she signed a promissory note for $361,000. Her
affidavit, beyond commenting on the color difference of her signature, fails to state that
the signature on Plaintiff’s version of the note is not hers. She offers no evidence
challenging any of the substance of the note attached to Plaintiff’s complaint, such that
there would be a dispute over whether it was altered from one signed by Plaintiff. Nor
did Defendant submit her own copy of the note showing different signatures or
substance. See Apodaca v. AAA Gas Co., 2003-NMCA-085, ¶ 58, 134 N.M. 77, 73 P.3d
215 (affirming the district court’s preliminary determination regarding the authenticity of
documents when, among other things, the opponent did not deny the underlying facts
contained therein). We accordingly hold that Defendant failed to present a genuine
issue of material fact with regard to the authenticity of the note.

IV.    Invalid Mortgage Assignment

{12} We understand Defendant’s third argument as challenging the validity of the
assignment of her mortgage to Plaintiff due to evidence that the assignment was
indorsed in blank at the time of notarization, and later, at some unknown time, was
endorsed to Plaintiff. Defendant further argues that Plaintiff “should have to prove the
transaction by which it claims to have received possession” of the mortgage, and that
“[t]he deception involved in this case warrants a stricter scrutiny of everything [P]laintiff
has represented as true.”

{13} Although Defendant argued this issue with vigor both on appeal and in district
court, it has been resolved and rejected by this Court’s opinion in Wiles, 2020-NMCA-
035, where we held that an “[u]nrecorded [a]ssignment is a legal nullity,” and “[had] no
legal effect on [the plaintiff]’s right to foreclose the Mortgage.” Id. ¶ 20. Moreover,
Defendant’s brief does not cite to New Mexico authority that supports her position. See
Rule 12-318(A)(3)-(4). Because of this Court’s decision in Wiles and the deficiencies in
Defendant’s argument, we decline to address this matter further. See Corona v. Corona,
2014-NMCA-071, ¶ 28, 329 P.3d 701 (“This Court has no duty to review an argument
that is not adequately developed.”). Because we are upholding the district court’s
decision to grant Plaintiff’s motion for partial summary judgment, we conclude that the
district court did not err in denying Defendant’s motion for reconsideration and do not
address this issue further.
CONCLUSION

{14} Therefore we affirm the district court’s order granting partial summary judgement
in favor of Plaintiff.

{15}   IT IS SO ORDERED.

SHAMMARA H. HENDERSON, Judge

WE CONCUR:

J. MILES HANISEE, Chief Judge

KRISTINA BOGARDUS, Judge